 1                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
 2

 3       USA,

 4       Plaintiff,
                                                                      CRIM NO. 16-778 (GAG)
 5       v.

 6       PEDRO-VIDAL,

 7       Defendant.

 8                                           OPINION AND ORDER

 9              For more than a century United States citizens residing in Puerto Rico —a United States

10   territory1— have never participated in presidential elections nor in those for voting representatives in

11   the Senate and House.2 Notwithstanding, these approximately 3.4 million disenfranchised United

12   States citizens are subject to the same federal civil and criminal laws as their brethren in the States.

13

14
     1
              The United States acquired Puerto Rico from Spain in 1898, as a result of the Treaty of Paris,
15   following the Spanish-American War. Congress first conferred statutory United States citizenship to
     persons born in Puerto Rico in 1917. See Jones Act (Puerto Rico), Ch. 154, 39 Stat. 951 (1917). Effective
16   January 16, 1941, however, Congress bestowed natural born United States citizenship to all those persons
     born in Puerto Rico, just as those born in the States and the then territories of Alaska and Hawai‘i. See 8
17   U.S.C. § 1402.
     2
              The Court of Appeals for the First Circuit has been adamantly clear in holding that absent statehood
18   or a constitutional amendment such predicament will not change. See Igartua De La Rosa v. United States,
     32 F.3d 8 (1st Cir. 1994), cert.denied 514 U.S. 1049 (1995) ; Igartua De La Rosa v. United States, 229 F.3d
19   80 (1st Cir. 2000); Igartua De La Rosa v. United States, 386 F.3d 313 (1st Cir. Oct 14, 2004), reh'g granted,
     judgment vacated, 404 F.3d 1 (1st Cir. Mar. 14, 2005) (order granting panel rehearing), Igartua de la Rosa
     v. United States, 407 F.3d 30 (1st Cir. May 12, 2005), on reh'g en banc sub nom, Igartua-De La Rosa v.
20
     United States, 417 F.3d 145 (1st Cir. August 3, 2005) reh’g en banc.; Igartua De La Rosa v. United States,
     626 F.3d 592 (1st Cir. 2010), cert denied, 566 U.S. 986 (2012); Igartúa v. Obama, 842 F.3d 149, 150 (1st
21   Cir. 2016), cert. denied Igartua v. Trump, 2018 U.S. LEXIS 3695 (U.S., June 18, 2018), 138 S. Ct 2649
     (2018). See also Romeu v Cohen, 265 F. 3d 118 (2nd Cir. 2001); Segovia v. United States, 880 F.3d 384
22   (7th Cir. 2018), cert. denied, 2018 U.S. LEXIS 6003 (U.S., Oct. 9, 2018), 139 S. Ct. 320 (2018) (both
     federal courts of appeal note that Congress has failed to permit those moving to Puerto Rico from a State
23   to vote in their last place of residence. Ironically, United States citizens who move from a State to a foreign
     country and to the Commonwealth of the North Mariana Islands — also a U.S. Territory— may continue
24   to vote in national elections).
     Criminal No. 16-0778 (GAG)


 1   The issue now before this Court is whether said democratic fallacy constitutes a Due Process violation

 2   which, in turn, precludes the United States from seeking the death penalty as to defendant.

 3      I.       BACKGROUND

 4            A grand jury in the District of Puerto Rico charged defendant Juan Pedro Vidal with carjacking

 5   resulting in death, use of a discharged firearm during the commission of a crime of violence,

 6   kidnapping, and aiding and abetting. See 18 U.S.C. §§§§ 2119(3), 924(c)(1)(A)(iii), 1201, and 2; see

 7   also (Docket No. 3-2, 2). Because of the victim’s death, defendant became death penalty eligible. On

 8   June 28, 2018, the Attorney General of the United States certified defendant for the death penalty.

 9   (Docket No. 484). The Court has set the case for trial in 2020.

10            On October 9, 2018, Defendant moved to strike the death penalty on a variety of grounds.

11   (Docket No. 527). The Court on April 2, 2019, dismissed all arguments therein, except that presently

12   before the Court. (Docket No. 634).

13      II.      ANALYSIS

14            The total disenfranchisement of United States Citizens in Puerto Rico within our National

15   government is a historical fact that is not in dispute. Since the United States acquired the territory in

16   1898, Congress has enacted thousands of federal laws that apply therein. On most occasions, these

17   laws apply to citizens in the territory exactly as they would to citizens in the States. Other times,

18   certain laws discriminate against citizens in the territotry, for example, those which cap Social

19   Security, Medicare, and Veteran benefits. In the case at bar, the law before the Court, to wit, the

20   federal death penalty statute, falls within the first category. Had defendant been indicted in the State

21   of Oklahoma, for example, he would be treated equally as to how he is treated in Puerto Rico. In other

22   words, this particular federal statute does not discriminate against United States citizens in Puerto

23   Rico.

24


                                                       2
     Criminal No. 16-0778 (GAG)


 1            The more profound conundrum, however, is the fact that, unlike United States citizens in the

 2   States, those in Puerto Rico have never elected federal lawmakers, nor voted for the federal executive.

 3   As a corollary, United States citizens in Puerto Rico do not participate through elected officials in the

 4   process of nominating and confirming the Attorney General, nor the United States Attorney and

 5   District Judges in Puerto Rico. These federal officials all participate directly in death penalty

 6   prosecution and trial of defendant.

 7            Such electoral disenfranchisement and lack of participation in federal affairs is without

 8   question undemocratic and unacceptable in a Nation that was founded over two hundred and forty-

 9   three (243) years ago on the sacrosanct principle of consent of the governed. Is such territorial

10   predicament unconstitutional? The answer in no.

11            Puerto Rico’s democratic void lies in the hands of Congress. It is not within the Article III

12   purview and whim of federal courts to order Puerto Rico admitted to the Union as a State or have its

13   commonwealth status changed in any form so that a more democratic form of government ensue. This

14   lies within the political process. What Court can and must do is safeguard the constitutional rights of

15   United States citizens in Puerto Rico should a violation of a fundamental or other constitutional right

16   exist.

17            In our Nation’s history, no Act of Congress has even been held unconstitutional based on the

18   principle of consent of the governed. Indeed, said concept is not a fundamental guarantee within the

19   Bill of Rights, nor in any specific article of the Constitution.

20            Puerto Rico has not been the only federal territory since 1776. Indeed, with the exception of

21   the thirteen original States, almost all the other states underwent a period of territorial governance

22   before admission to the Union. During such territorial periods, federal laws applied therein, despite a

23   lack of participation in the federal elective process. Hence, Puerto Rico’s colonial limbo is not a

24


                                                        3
     Criminal No. 16-0778 (GAG)


 1   unique happenstance in territorial governance. If the Commonwealth becomes a State, as did Hawai‘i

 2   in 1959, United States citizens therein will enjoy full participation in the federal executive and

 3   legislative branches. United States citizens in the territory, however, cannot simply challenge federal

 4   laws and action that treat them identically to every other United States citizen within the Nation by

 5   crying disenfranchisement.

 6          The fact that United States citizens in Puerto Rico in 1952 adopted their own Constitution

 7   which prohibits capital punishment is inconsequential. Several other State constitutions also forbid

 8   such action. However, local constitutions do not trump federal action. United States v. Acosta

 9   Martinez, 252 F.3d 13, 20-21 (1st Cir. 2001).

10          In sum, the Court does not find that defendant’s capital punishment predicament runs afoul of

11   the Constitution. The political disenfranchisement of United States citizens in Puerto Rico in no way

12   precludes the Unites States from enacting and executing criminal laws that apply to all citizens of this

13   Nation alike. Defendant’s exposure to capital punishment, based on a heinous and depraved crime if

14   proven beyond a reasonable doubt, is not barred by his lack of access to the political process.

15   Accordingly, his Motion to Strike the Death Penalty (Docket No. 593) is DENIED.

16

17          SO ORDERED.

18          In San Juan, Puerto Rico this 4th day of April, 2019.

19                                                                  s/ Gustavo A. Gelpí
                                                                  GUSTAVO A. GELPI
20                                                              United States District Judge

21

22

23

24


                                                      4
